PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
[AltContent: connector]United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

SUGHRUE MION, PLLC
2000 PENNSYLVANIA AVENUE, N.W.
SUITE 9000
WASHINGTON, DC 20006

In re Application of: Hyeon Kyun Shin
Serial No.: 16/718,514         
Filed: December 18, 2019
Docket: Q252003
Title: APPARATUS FOR SENSING TEMPERATURE OF ELECTRIC VEHICLE CHARGER
::::::


DECISION ON PETITION UNDER 37 C.F.R. § 1.59(b)



This decision is in response to the petition under 37 CFR 1.59(b), filed July 8, 2021, to expunge information submitted as part of an Information Disclosure Statement (IDS) submitted on December 18, 2019.

The petition is DENIED. 

Applicant filed a petition requesting that three references (US 2010/0214138 to Hollis; US 2014/0023161 to Navid et al.; and US 2014/0035765 to Bae et al.) among other references submitted with the IDS of December 18, 2019, be expunged from the record and removed from PAIR because they were unintentionally submitted in the present application, and the other references should remain in the application file record.

Pursuant to M.P.E.P. § 724.05.II. Information unintentionally submitted may be expunged from the file record provided that: (A) the Office can effect such return prior to the issuance of any patent on the application in issue; (B) it is stated that the information submitted was unintentionally submitted  and the failure to obtain its return would cause irreparable harm to the party who submitted the information or to the party in interest on whose behalf the information was submitted; (C) the information has not otherwise been made public; (D) there is a commitment on the part of the petitioner to retain such information for the period of any patent with regard to which such information is submitted; (E) it is established to the satisfaction of the Director that the information to be returned is not material information under 37 CFR 1.56; and (F) the petition fee as set forth in 37 CFR 1.17(g) is included.



For the above-stated reasons, the petition to expunge is denied. The Information Disclosure Statement and references submitted December 18, 2019, will remain in the application file record. 

Any inquiry regarding this decision should be directed to Hien H. Phan, Quality Assurance Specialist, at (571) 272-1606.



________/TASHIANA R ADAMS/ Director, Technology Center2800____________________________________
Tashiana R. Adams, TC Director
Technology Center 2800
Semiconductors/Memory, Circuits, 
Printing/Measuring, Testing and Optics/Photocopying

TA/hp